DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 6, 8, 10-13, 16, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is that identified in the previous Office action.  The prior art fails to disclose: “perform ground-plane discrimination on vehicle path portions of the stereoscopic images corresponding to the determined possible vehicle path; pass on-ground locations of the vehicle path portions of the stereoscopic images to vehicle path determination functionality; pass off-ground locations of the vehicle path portions of the stereoscopic images to object detection/classification functionality; subsequent to performing ground-plane discrimination on the vehicle path portions of the stereoscopic images, perform ground-plane discrimination on possible traffic light portions of the stereoscopic images; pass off-ground locations of the possible traffic light portions of the stereoscopic images to traffic light detection functionality; perform ground-plane discrimination on possible road sign portions of the stereoscopic images; and pass off-ground locations of the possible road sign portions of the stereoscopic images to road sign detection functionality” and wherein the ground-plane discrimination for each is performed by the claimed steps, as recited in amended claim 1, and similarly recited in claims 11 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423